Citation Nr: 1434770	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for lung cancer.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for liver cancer.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for lung cancer, to include as due to exposure to herbicides.

5.  Entitlement to service connection for liver cancer, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.

7.  Entitlement to service connection for a neurological disability, also claimed as Lhermitte's syndrome, to include as due to exposure to herbicides or as due to treatment for cancer.

8.  Entitlement to service connection for PTSD.

9.  Entitlement to service connection for psychiatric disorder other than PTSD.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In the May 2011 rating decision, the RO reopened the claim for service connection for PTSD, and denied entitlement to service connection for PTSD, on the merits. Nevertheless, given the evidence of record reflects diagnosis of depressive disorder and anxiety the Board has characterized the issue on appeal as reflected on the title page to include a separate claim for psychiatric disorder other than PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In July 2013, the Veteran presented testimony during a Board videoconference hearing before the undersigned.  A transcript of the hearing is associated with the electronic claims file.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied a claim for service connection for lung cancer in an unappealed March 2005 rating decision. 

2. The evidence received since the March 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for lung cancer.

3.  The RO denied a claim for service connection for liver cancer in an unappealed March 2005 rating decision. 

4. The evidence received since the March 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for liver cancer.

5. The RO denied a claim for service connection for PTSD in an unappealed May 2007 rating decision. 

6. The evidence received since the May 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for PTSD.

7.  The Veteran did not serve in Vietnam.
 
8. The Veteran has not been shown to have been exposed to Agent Orange during service.

9.  Lung cancer did not manifest in service or for many years thereafter and is not related to service.

10.  Liver cancer did not manifest in service or for many years thereafter and is not related to service.   

11.  A skin disability did not manifest in service and is not related to service.

12.  A neurological disability, to include Lhermitte's syndrome, did not manifest in service or for many years thereafter and is not related to service or to service-connected disability.

13.  The Veteran's PTSD diagnosis was not based on any claimed stressor or fear of hostile military or terrorist activity.  The Veteran did not engage in combat with the enemy, and there is no credible supporting evidence of the Veteran's alleged in-service stressors.

CONCLUSIONS OF LAW

1. The March 2005 rating decision denying the claim for service connection for lung cancer is final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. As new and material evidence has been received, the claim for service connection for lung cancer is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The March 2005 rating decision denying the claim for service connection for liver cancer is final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4. As new and material evidence has been received, the claim for service connection for liver cancer is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5. The May 2007 rating decision denying the claim for service connection for PTSD is final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

6. As new and material evidence has been received, the claim for service connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  Lung cancer was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

8.  Liver cancer was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

9.   A skin disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

10.  A neurological disorder, to include Lhermitte's syndrome was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not related to service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309, 3.310 (2013).

11.  PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claims to reopen, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) held that the law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

Given the favorable disposition of the applications to reopen the claim for service connection for liver cancer, lung cancer, and PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  

As regards the claims for service connection, on the merits, and the remaining claims for service connection herein decided, in an August 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  

This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess in the August 2010 letter.  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained the Veteran's service treatment records and all of the identified and available post-service VA and private treatment records, as well as Social Security Administration (SSA) records.  

In March 2011, VA issued a formal finding of a lack of information required to corroborate a stressor associated with the Veteran's claim for service connection for PTSD.

The Veteran has not been afforded a VA examination with respect to his claims for service connection for opinion as to whether any of the claims disabilities are related to service.  

For the reasons explained in greater detail hereinbelow, no such examination was required because the evidence does not indicate that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. 

A VA examination under the standards of McLendon is not warranted in this case.  With respect to the claimed lung cancer, liver cancer, PTSD, skin disability, and peripheral neuropathy, there is no evidence of an indication that the current disability or current symptoms may be related to an in-service event.  

Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for this claim.  

There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2)

The Veteran also presented testimony at a Board hearing in July 2013. During the hearing, the undersigned identified the issues on appeal and explained what evidence is needed to substantiate the claims. The Veteran was provided an opportunity to submit additional evidence.   These actions complied with 38 C.F.R. § 3.103(c)(2) and were consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Claims to Reopen

The RO initially denied the Veteran's claim for service connection for liver cancer, to include as due to exposure to herbicides, in a March 2004 rating decision.  In denying the claim, the RO noted that there was no evidence of herbicide exposure or that he suffered from one of the presumptive conditions associated with herbicide exposure.  The RO further indicated that there was no evidence that the Veteran served in Vietnam during the Vietnam era or was exposed through other military service, despite the Veteran's contention that he handled containers of Agent Orange while station in Norfolk, Virginia.  The RO also noted that there was no evidence of liver cancer during service or within one year of discharge.

In November 2004, the Veteran again requested service connection for liver cancer, as well as lung cancer, which he continued to allege was due to exposure to Agent Orange exposure at Norfolk, or due to in-service exposure to asbestos.  
	
In a March 2005 rating decision, the RO confirmed and continued the previous denial of liver cancer and the Veteran's claim for service connection for lung cancer, again noting that there was no evidence of service in Vietnam during the Vietnam era, other exposure to Agent Orange or to asbestos, or indication that the disabilities were otherwise related to service or diagnosed within one year of discharge from service.  

The Veteran was notified of the March 2005 rating decision and of his appellate rights in a letter dated that month, but he did not appeal the denial of these issues. In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. Moreover, the Board notes that the Veteran did not submit any evidence or other information within one year of the issuance of that decision. 38 C.F.R. § 3.156(b). Therefore, the Board finds that the March 2005 rating decision became final.

As regards the claim for service connection for PTSD, the RO initially denied the Veteran's claim in a May 2007 rating decision.  The RO noted that there was no evidence that the Veteran had been diagnosed with PTSD, there was no evidence in service of diagnosis or treatment for PTSD, and there was no evidence of an in-service stressor related to his PTSD.

The Veteran was notified of the May 2007 rating decision and of his appellate rights in a letter dated in June 2007, but he did not appeal the denial.  This rating decision therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, the Board notes that the Veteran did not submit any evidence or other information within one year of the issuance of that decision. 38 C.F.R. § 3.156(b). Therefore, the Board finds that the May 2007 rating decision became final.

The Veteran requested that VA reopen the previously denied claim of service connection for PTSD in March 2010, and the claim for lung and liver cancer in July 2010.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Since the August 2008 rating decision, the newly-received evidence includes additional VA outpatient treatment records and private treatment records reflecting diagnosis and treatment of PTSD related to alleged in-service stressors, and diagnosis and treatment of anxiety and depression, as well as lung and liver cancers.  In various written statements and during the July 2013 Board hearing, the Veteran related that he served in Vietnam during the Vietnam War era for a period of 6 months in 1966, and therefore contended that he is presumed to have been exposed to Agent Orange.  He also expressed that he was exposed to a number of traumatic incidents during his time in Vietnam, which he believes led to his development of PTSD.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the March 2005 and May 2007 final denials of the claims for service connection.  It is also not duplicative or cumulative of evidence previously of record, as the previous evidence of record did not include a diagnosis of PTSD or discuss the Veteran's Vietnam service, which is not noted in his service treatment or personnel records.  Moreover, when combined with treatment records reflecting that the Veteran has been diagnosed with primarily lung cancer that had spread to the liver, which-as discussed below in greater detail-is a disease for which presumptive service connection is warranted if exposure to Agent Orange is established, this evidence is suggestive of a potential relationship between these disabilities and thus raises a reasonable possibility of substantiating the claims for service connection for lung and liver cancer.  In addition, the newly submitted treatment records discuss the Veteran's PTSD in relation to his alleged in-service trauma in Vietnam, this evidence is suggestive of a potential relationship between the Veteran's PTSD and service and thus also raises a reasonable possibility of substantiating the claim for service connection for PTSD.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for liver cancer, lung cancer, and PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, including malignant tumors and other organic disease of the nervous system, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes other malignant tumors and other organic disease of the nervous system.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A. Lung Cancer, Liver Cancer, Skin Disability, and Neurological Disorder

As a preliminary matter, the Board notes that the Veteran contends that all of the claimed disabilities are related to his in-service exposure to Agent Orange. During the Veteran's Board hearing, and in various written statements, he indicated that he served in Vietnam during the Vietnam era, and handled containers of Agent Orange while serving in Norfolk.  

If a Veteran was exposed to Agent Orange during service, certain listed diseases, including lung cancer and peripheral neuropathy, are presumptively service-connected. 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309(e). A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent. 38 U.S.C.A. § 1116(f). Thus, if the Veteran "served in the Republic of Vietnam" as that term is defined in the applicable regulation, service connection for peripheral neuropathy and lung cancer would be warranted. However, the Veteran is not eligible for service connection based on herbicide exposure because he did not serve in Vietnam as that term is defined in 38 C.F.R. § 3.307(a)(6)(iii).

In this case, the Veteran reports that he served in Vietnam and the inland waterways of Vietnam for a period of approximately 6 months in 1966 on a covert mission where his main duty was to capture and kill a U. S. officer who was providing military secrets to the enemy.  He indicated that he did not know the names of the 5 other individuals who were assigned to this same mission, and he did not know his location at any point during his time, just that he had been sent to Vietnam.  He was told that his records would be falsified, which is why there is no record of his service.  

The evidence does not reflect that the Veteran set foot on land in Vietnam or on the inland waterways. The Veteran's personnel records do not indicate service in Vietnam or receipt of awards indicative of service in Vietnam.  The Veteran's report of service in Vietnam has been unable to be verified due to his vague accounts of the date, location, and other circumstances of this service.  Moreover, ship histories from the ships upon which the Veteran served-the U.S.S. Marias and U.S.S. Vulcan-do not reflect that these ships were stationed near Vietnam or its waterways during the Veteran's service.

The Board recognizes that the Veteran is competent to describe things of which he has personal knowledge, such as flying to and stepping foot in Vietnam. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge"). The Board, however, does not find this description of duties to be credible. Significantly, the Veteran's DD 214 and personnel records do not contain any indication that he served in Vietnam or served as part of a covert mission. A search of records from the National Personnel Records Center reflects that Vietnam service was unable to be substantiated.  While the Veteran has been afforded the opportunity to submit additional information corroborating his service in Vietnam, including personnel records, or names or statements from any individuals with whom he served, or a more narrow time frame of the dates and location of his service, he has not submitted any additional evidence in this regard. As such, the Board finds the Veteran's personnel records, reflecting no service in country in Vietnam, of greater probative value than the Veteran's statements.

Notwithstanding the herbicide presumption, service connection for a disability claimed as due to Agent Orange exposure may be established by showing that the Veteran has a disability that was in fact causally linked to such exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  The Veteran claimed during his Board hearing and in various written statements that he handled containers of material labeled "defoliant" (or "exfoliant") while stationed in Norfolk, which he believed contained Agent Orange.  He noted that he got soaked with the chemicals inside while handling the containers.  The Veteran submitted a statement from R.H. who served with him at Norfolk in 1966 and described an incident in which they were assigned to do a work detail to move some drums and secure their lids.  He noted that contents of the drum were an unknown liquid, and they were given cover-ups without being told of the reason it was necessary.  He noted that the sides of the drums were labeled "defoliant."  In another statement, S.S. said she remembered the Veteran and his friends discussing a time in service where they had to cap some drums and later found out that the containers contained Agent Orange.

However, the Veteran's claim that he may have been exposed to herbicide is, on its face, speculative. While he noted that the barrels were labeled defoliant, there is no indication that the contents of the containers were Agent Orange.  In addition, a correspondence from the Department of Defense Inventory of Herbicide Operations does not contain any instance of herbicide use, testing, or disposal at Norfolk Virginia. This memorandum weighs against the Veteran's assertions of possible herbicide exposure.  The Board therefore finds that the Veteran was not exposed to Agent Orange.

Therefore, the Veteran has not established that the claimed disabilities are causally linked to Agent Orange exposure. Accordingly, the Board will now discuss whether each of the claimed disabilities is related to service.

The Veteran's service treatment records do not contain any complaint, findings, or diagnosis with respect to the claimed lung cancer, liver cancer, skin disability, or neurological disability.  There were no abnormalities found on discharge examination in December 1967.

Following service, private treatment records reflect diagnosis of metastatic small cell carcinoma of the liver with unknown primary in November 2001.  He was treated with chemotherapy. 

In February 2002, extensive small cell lung cancer with metastasis to the liver was noted.  He continued with chemotherapy treatment.

Associated diagnoses of persistent Lhermitte's sign in the setting of small cell carcinoma and left shoulder discomfort suggestive of nerve root impingement were noted in May 2002.  A July 2002 report notes that the Veteran was neurotoxic with Lhermitte's sign and had limitation of left upper shoulder abduction.  In October 2002, persistent polyneuropathy secondary to chemotherapy induced toxicity, resolving, but with obvious persistent sensory as well as some reflex deficiencies, was indicated. A May 2003 report notes the Veteran used Reglan I prescribed for his abdominal fullness, and then quit after a few days.  There was some residual toxicity from his platinum, pretty profound, throughout his entire system including peripheral neuropathy, sensory neuropathy, and probably some degree of autonomic neuropathy.  

Another private treatment report dated in May 2004 reflects that the Veteran was on disability for neuropathy related to his chemotherapy.

An October 2006 private treatment report reflects treatment for degenerative disc disease of the cervical spine and cervical radiculopathy of the left upper extremity following a motor vehicle accident.

VA outpatient treatment records document that the Veteran noticed a spot on his back 2 years prior when showering.  He indicated that his wife monitored the spot and felt that it had been getting bigger.  He denied using any treatment and did not notice any irritants or pain.  Objectively, on the right middle back there was a 15 millimeter wide by 7 millimeter wide length, plaque-like lesions that was velvety to the touch.  The examiner noted that the Veteran's physical findings were most consistent with seborrheic keratosis, a benign and common age-related diagnosis.   

A May 2008 VA nurse practitioner's note indicates that the Veteran was seen in April 2008 for a face rash that had apparently resolved.  It was noted that he had recently changed fabric softeners and this was thought to be the cause.  Then he subsequently developed body hives.  He was started on Prednisone, which immediately resolved the welts. The Veteran indicated that he had started a new body wash, which he believed was the cause of this problem.  VA treatment records otherwise note seborrheic dermatitis, unspecified, on the active problems list.

During the Veteran's Board hearing, he testified that he had dealt with constant skin problems since service, which he treated with cortisone cream.  He reported that he sought treatment for his skin shortly after discharge from service.

In this case, there is no evidence that the Veteran's lung cancer, liver cancer, neurological disability and skin disability are related to service.  The service treatment records are silent for related complaints or diagnoses, and there were no abnormalities found on discharge from service.

Moreover, the Veteran has not alleged that he had symptoms of lung cancer, liver cancer, or a neurological disorder in service or until many years thereafter, and the first evidence of these disabilities is in 2001. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  In addition, none of the private treatment records indicate a relationship between the Veteran's current lung cancer, liver cancer, or neurological disability and service. Based upon the cumulative record, we conclude that liver cancer and a neurological disorder first manifest years after service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303 , 3.307, 3.309.

As regards the claimed skin disability, the Veteran has reported that his skin disability had its onset in service and has continued since service.  The Board acknowledges that the Veteran is competent to report symptoms, present and past. Layno v. Brown, 6 Vet.App. 465, 469 (1994).  Furthermore, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, in this case, the Board finds that the Veteran's assertions of skin symptoms in and since service are not credible.

Although the Veteran suggests that he has had continuous symptoms since service, such remote report is inconsistent with the normal separation examination. It is further inconsistent with his denial of a pertinent history of such problems in service and following service when otherwise seeking medical attention for his skin symptoms. Rather, post-service treatment reflect recent onset of skin symptoms, generally related to age or contact with hygiene products.

The Board is faced with more than a mere silent record. See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d at 1333 (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints). The post service assertions are inconsistent with the contemporaneous history noted at the time of his service discharge.  The Board finds the contemporaneous evidence to be of greater probative value than the later statements made during the course of an appeal from the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

In view of the above, the Board finds that the Veteran's statements in regard to having had ongoing skin symptoms since service are not credible. Therefore, his statements have minimal probative value. 

The Board assigns greater probative value to the objective evidence of record, to include service treatment records. This evidence reflects normal skin evaluations, and shows no indication that the Veteran had any abnormal skin symptoms in service. Notably, the Veteran's post-service treatment records do not include a history of skin symptoms since service. The service treatment records and VA medical records constitutes evidence of significant probative value as it goes to the issue at hand and was prepared by a skilled, neutral medical professionals. The medical evidence of record shows no indication that the Veteran has skin disability that is related to service.

Finally, to the extent that the Veteran contends that service connection for his neurological disorder is warranted as secondary to his lung and liver cancer treatment, as the Board herein denies service connection for lung and liver cancer, there is no legal basis for granting service connection for this disabilities as secondary to lung and/or liver cancer.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Thus, the matter of service connection for a neurological disorder as secondary to cancer treatment is without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For all the foregoing reasons, the matters of service connection for lung cancer, liver cancer, skin disability, and a neurological disorder, must be denied. The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
B. PTSD

The Veteran contends that he is entitled to service connection for PTSD, as he believes that this disability stems from various traumatic stressors incurred in service during the course of his covert mission to Vietnam.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

There are exceptions to the requirement of credible supporting evidence that a stressor occurred.  First, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in certain circumstances, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  

Second, corroborating evidence of the claimed in-service stressor is not required if the stressor is related to the Veteran's "fear of hostile military or terrorist activity." See 38 C.F.R. § 3.304(f)(3).  In such a case the following is required: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor; and (2) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service. See id.

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor. Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred. Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").

In various written statements and during the Veteran's Board hearing, he related that he was assigned to perform a covert operation in Vietnam and Cambodia.  His mission was to find a U.S. Colonel who had "gone crazy" and was providing information to the Viet Cong.  He reported that he was sent on the mission with 5 other men, and trained for a period of a few days at Coronado, California.  He did not know the names of any of the other soldiers involves and only knew them by nickname.   The Veteran described a number of stressful incidents during this mission, which occurred for a period of a few weeks to a few months sometime around June to November 1966.  He noted that they landed in the Pleiku Province in Vietnam.  He stated that he was walking with a Marine, when a sniper shot and killed the Marine.  He also described an incident where he saw a "chief" decapitated.  He reported that he and a soldier with the nickname "Motown" were sent into separate Viet Cong tunnels, and Motown was killed as the result of a mine explosion.  The Veteran also reported that he himself was shot through his helmet and behind his knee, and was hit with shrapnel from a rocket-propelled grenade, striking him in the fingers and chin.  The Veteran also described an incident in which he chased after and fought a member of the Viet Cong who had killed a young Vietnamese woman who was assisting them, and was stabbed with a knife.  Finally, the Veteran reported that the Colonel was located and killed, and that he shot Vietnamese soldiers in the process.  He noted that only one other soldier, the Lieutenant, made it out alive.

Initially, the Board notes that the Veteran did not have a PTSD diagnosis in service.  Service treatment records, to include the entrance and separation examinations, show that the Veteran did not have complaints, symptoms, or a diagnosis of PTSD in service. Thus, PTSD was not shown in service or upon separation.

Service treatment records and personnel records also fail to confirm the Veteran's participation in combat, service in Vietnam, or his participation in a covert mission in Vietnam.  Rather, he did not receive any medals or citations indicative of combat, or the Vietnam Service or Campaign medals.  His military occupational specialty was that of shipfitter, and he served 1 year of sea service.  Service treatment records do not indicate any treatment for the alleged shrapnel, knife, and gunshot wounds.  Personnel records noted that the Veteran reported for duty at the U.S.S. Marias in August 1966 with prior service in 1966 above the U.S.S. Vulcan.  Moreover, these records noted treatment for a cold in October 1966 while stationed aboard the U.S.S. Marias.  There is no indication that these records have been falsified, as alleged.

A report from the NPRC further reflects that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

Post-service VA treatment records note that the Veteran displayed some PTSD symptomatology in March 2006, which the Veteran related to his Vietnam experiences.  

In April 2007, the Veteran presented for evaluation to determine appropriateness for admission into a residential PTSD program.  At that time, the Veteran stated that he spent approximately 1 month on a covert mission to assassinate a U.S. Colonel who had gone over the other side.  He reported that he volunteered for this mission after service as a welder and pipefitter on the U.S.S. Vulcan.  He stated that he spent 3 to 4 days at Coronado in weapons training and then flew to Vietnam as part of a 6-man team.  The Veteran reported that, during the mission, he killed two high-ranking Vietnamese, but that a Navy Seal with him killed the U.S. Colonel.  He also reported that he shot and killed the Vietnamese soldier who had killed a Vietnamese woman assisting them during their mission.  He stated that he immediately boarded a helicopter after this mission and finished his enlistment on the U.S.S. Marias.  The examiner noted that the Veteran offered many more details that simply added to what appeared to be an implausible story.  The examiner further noted that the Veteran offered the story in a manner that suggested that he believed what he was saying actually happened, but it appeared confabulatory in nature.  He noted that residential PTSD program was not appropriate, but individual counseling was recommended to determine the diagnostic or psychological underpinnings of why the Veteran was presented the way he was.

Continued VA outpatient treatment records reflect diagnosis and treatment for PTSD, including individual counseling and group therapy.

In an April 2010, the Veteran's treatment VA psychiatrist wrote that the Veteran described to him a covert mission during which he was involved in 1966.  He noted that the Veteran symptoms of PTSD as a result of this incident were of a moderate to severe scale.  

A July 2010 VA psychology individual therapy note reflects that the Veteran was upset over group therapy interactions that day when 2 other Vietnam veterans challenged him on the plausibility of his experienced in Vietnam.  It was noted that they did not believe that his claims were possible based upon their experiences.  They did not think he could have gone on a covert mission without training or gear such as a map, compass, or bullet-proof vest.  The treatment provider noted that they processed this confrontation during their session, and pointed out that his story sounded unbelievable, either in the way in which he told it or what he said about it.  She noted that there was no way of knowing whether the Veteran was telling the truth, had embellished the story, or had distorted recollections of the events.  She noted that details of his recollections have not changed significantly over time, except that some details had been added, which was consistent with the way in which very remote memories were retrieved.  

As indicated above, the Veteran did not participate in combat and his service records are not indicative of combat service.  Accordingly, his lay statements alone are not sufficient to establish the occurrence of the alleged stressor. Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain credible supporting evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  

Here, there credible supporting evidence that the claimed in-service stressors actually occurred.  As discussed above, there is no indication in the Veteran's personnel records of a covert mission or service in Vietnam.  While the Veteran has been asked to submit addition details regarding the time frame, location, unit number, and other relevant factors regarding his mission, he has not done so.

To this end, VA was not able find supporting evidence of the Veteran's alleged stressors, and a formal finding was issued to this effect in March 2011.

The medical and lay evidence of record show that the Veteran has a PTSD diagnosis based upon his alleged stressor which he has relayed to medical professionals in the course of seeking psychiatric treatment.  However, every single PTSD diagnosis made of record has been based on a stressor lacking credible supporting evidence.  Moreover, some of these treatment providers have indicated that his stressor statements are confabulatory and not credible.  As the Board finds the Veteran's reported stressors to lack credible supporting evidence, the Board finds all of the diagnoses of PTSD lack probative weight within the meaning of 38 C.F.R. § 3.304.  It follows that any medical opinion based upon a noncredible stressor is equally not credible.  Thus, no VA or other psychiatrist or psychologist has confirmed that a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  As there is no diagnosis of PTSD based on fear of hostile military or terrorist activity, 38 C.F.R. § 3.304(f)(3) is likewise inapplicable.

None of the alleged stressors have been corroborated, and the Board concludes that no further efforts to attempt verification through official sources would be fruitful.  In essence, the Veteran's stressors could not be verified.  The record does not contain a PTSD diagnosis that is based upon credible supporting evidence. See 38 C.F.R. § 3.304(f).  Without credible supporting evidence, the Veteran's claim for service connection for PTSD fails.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

As new and material evidence has been submitted to reopen the claim of service connection for lung cancer, the appeal to this extent is allowed.

As new and material evidence has been submitted to reopen the claim of service connection for liver cancer, the appeal to this extent is allowed.

As new and material evidence has been submitted to reopen the claim of service connection for PTSD, the appeal to this extent is allowed.

Entitlement to service connection for lung cancer, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for liver cancer, to include as due to exposure to herbicides is denied.

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides is denied.

Entitlement to service connection for a neurological disability, also claimed as Lhermitte's syndrome, to include as due to exposure to herbicides or as due to treatment for cancer, is denied.

Entitlement to service connection for PTSD is denied.




REMAND

As indicated above, the Board has recharacterized the Veteran's claim for service connection for PTSD to include a separate claim for psychiatric disorder other than PTSD.

Given that the RO has not considered the claim for service connection for psychiatric disorder other than PTSD on the merits, a remand is warranted so that the RO can adjudicate this matter in the first instance and avoid any prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must send the Veteran a VCAA letter notifying him and his representative of the evidence necessary to substantiate the claim for service connection for psychiatric disorder other than PTSD.  The letter should also request that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  The AOJ should undertake any other development deemed warranted.

3.  Then, the AOJ should adjudicate the Veteran's claim for service connection for psychiatric disorder other than PTSD.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


